Title: To James Madison from Joseph Jones, 18 January 1796
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 18th. Janry. 1796.
I have been absent a fortnight on a visit to Albemarle—while there I went over all the papers and could find nothing among them answering the expectation of Mr. Knox and yet I think Monroe had some communications from the old Gent. himself or one of his Daughters to the purport of what Mr. Knox supposes he possessed. There were many papers and some statemts of Monroes respecting this business but I can find none of them. I have letters from Monroe and Joe of the 24th. October, all then well. Monroe informs me he had requested pickering to pay to you for me 400 dols. on pickerings own acct. and I think if I do not mistake his meaning the further sum of 300 dols. on acct. of Paine. If you have recd. any letter from him to the effect I have mentioned or can by application to Pickering get the seven hundred dols. on his accot. I shall thank you to pay to Philips, Cramond & Co. the amount on accot. of Mr. Southcomb of this place taking their rect. on his accot. as Southcomb holds bonds now due of Col. Monroe’s on accot. of his purchase for the Carters to the following amount £166.15.0. with int from 20th. Sepr. 1795. £60.2.0 with int from the 1st. Apr: 1794. If those sums can be placed to Southcombs credit with Philips and Co. I shall by paying the small balance here take up his bonds. I have enquired respecting clover Seed and cannot get any here, I find Collins advertizes clover seed in Richmond but know n⟨ot⟩ at what price. I understood he some time ago demanded sixteen dollars. I shall write to be informed whether he has any left and at what price. At the request of Monroe I some time ago wrote to Fowler to obtain the patent for the Rock castle land and contrive it to you. I gave the letter to Mr. H. Taylor and expect it was delivered. In his last letter Monroe again mentions this matter and desires me to send it to him when obtained. Let me know if you have heard any thing of it or wher. there is a ready communication to Kentucky and where Mr. Fowler lives or how to direct to him. Mr. Or⟨r⟩ I expect can inform you. I trouble you with a letter for Monroe and shall thank you to attend to the transmission of it to France. I shall soon give you a similar trouble to multiply chances ⟨as⟩ I hear of no opportunity from Virginia. The French flag seems to have inspired the P. with all the zeal and warmth for repub⟨lican⟩ liberty that the French themselves possess. The strain of his answer cannot be very pleasing to his treaty friends at N. Y. I am in hopes he is veering about. Wishing you all well I am Yr. friend & Servt.
Jos: Jones
